        Case 2:13-cr-00307-JCM-CWH Document 52
                                            51 Filed 07/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Kirk A. Bowman

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                              Case No. 2:13-cr-00307-JCM-CWH

11                  Plaintiff,                           STIPULATION FOR EXTENSION OF
                                                           TIME TO FILE DEFENDANT’S
12          v.
                                                          REPLY TO THE GOVERNMENT’S
13   KIRK A. BOWMAN,                                        RESPONSE TO MOTION FOR
                                                            COMPASSIONATE RELEASE
14                  Defendant.                                    (First Request)
15
16          IT     IS   HEREBY         STIPULATED       AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Peter Walkingshaw, Assistant
18   United States Attorney, counsel for the United Stated of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Kirk A. Bowman, that the reply to the Government’s response to motion for compassionate
21   release currently due on July 13, 2020, be vacated and continued and reset for July 16, 2020.
22          This Stipulation is entered into for the following reasons:
23          1.      Defense counsel requires additional time to effectively and thoroughly
24   investigate the case before filing a reply.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance and extension of time.
       Case 2:13-cr-00307-JCM-CWH Document 52
                                           51 Filed 07/13/20 Page 2 of 3




 1        This is the first request for an extension of time.
 2        DATED this 13th day of July 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6      /s/ Rebecca A. Levy                            /s/ Peter Walkingshaw
     By_____________________________                 By_____________________________
 7   REBECCA A. LEVY                                 PETER WALKINGSHAW
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:13-cr-00307-JCM-CWH Document 52
                                            51 Filed 07/13/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:13-cr-00307-JCM-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     KIRK A. BOWMAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the reply currently due on Monday,

11   July 13, 2020, be filed and continued to Thursday, July 16, 2020.

12                July___
            DATED this 13,of2020.
                             July 2020.

13
14                                               ____________________________________
                                                UNITED
                                                 UNITEDSTATES
                                                        STATES DISTRICT
                                                                MAGISTRATEJUDGE
                                                                              JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
